                                                                           United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                               January 30, 2020
                          UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MITCHELL CURRY, et al,                      §
                                            §
        Plaintiffs,                         §
VS.                                         § CIVIL ACTION NO. 2:18-CV-306
                                            §
M-I, LLC,                                   §
                                            §
        Defendant.                          §

            ORDER ADOPTING IN PART AND REJECTING IN PART
             MEMORANDUM AND RECOMMENDATION (D.E. 200)

      Pending before the Court is Plaintiff’s Motion for Partial Summary Judgment

(D.E. 124), challenging Defendant’s defenses. On January 3, 2020, Magistrate Judge

Jason B. Libby issued his Memorandum and Recommendation (M&R, D.E. 200), which

numbers the defenses and recommends the disposition of each. Plaintiffs timely filed

their objections (D.E. 207), challenging only the disposition of the good faith defense.

Defendant did not object to the M&R.

                       DISPOSITIONS WITHOUT OBJECTION

      The Court ADOPTS IN PART the M&R and GRANTS IN PART the motion for

partial summary judgment as to the following numbered defenses which Defendant

conceded it would not pursue:

             (3)      Outside Sales Exemption;

             (4)      MCA Exemption;

             (7)      Failure to Mitigate Damages and Comparative Fault; and

             (11)     Justification.
1/6
       The Court ADOPTS IN PART the M&R and DENIES IN PART the motion for

partial summary judgment as to the following numbered defenses because there are

disputed issues of material fact relevant to each:

              (2)    Highly Compensated Employee, Executive, Professional and

                     Administrative Exemptions;

              (5)    Combination Exemption;

              (9)    Waiver, Ratification, Acquiescence and Consent; and

              (10)   Unjust Enrichment.

       The Court ADOPTS IN PART the M&R and GRANTS IN PART the motion for

partial summary judgment as to the following numbered defenses because Defendant

failed to submit sufficient evidence to raise a disputed issue of material fact as to each:

              (6)    Offset, Setoff, and Credit; and

              (8)    Estoppel, Misrepresentation, and Unclean Hands.

                            DISPOSITION OF OBJECTION

       Only one affirmative defense remains for the Court to consider: (1) Good Faith.

The M&R recommends denial of the motion for partial summary judgment on that

defense because there is sufficient evidence to support a conclusion that Defendant acted

in good faith. Plaintiffs object, arguing that the Magistrate Judge applied the wrong

standard by drawing a false equivalency between a fact issue on willfulness and a fact

issue on good faith. The Court agrees.

       Whether the Defendant acted in good faith is a question directed to the Court’s

discretion and requires Defendant to show that any action that violated the FLSA was
2/6
done in good faith and on reasonable grounds for believing that it was not a violation.

Cox v. Brookshire Grocery Co., 919 F.2d 354, 357 (5th Cir. 1990). In claiming the good

faith affirmative defense, Defendant assumes the burden to prove satisfaction of a duty to

investigate potential FLSA liability. Ignorance does not suffice, as it cannot be based on

a reasonable belief. Steele v. Leasing Enterprises, Ltd., 826 F.3d 237, 246 (5th Cir. 2016)

(citing Barcellona v. Tiffany English Pub, Inc., 597 F.2d 464, 469 (5th Cir. 1979)).

       To support its good faith defense, Defendant offers evidence that it delegated

classification and payment decisions to staffing companies in a contract that required the

staffing companies to make those decisions in accordance with the FLSA. D.E. 165.

However, FLSA payroll compliance is nondelegable.            Any violations of the party

fulfilling the payroll function is attributable to the employer. Chao v. Barbeque Ventures,

LLC, 547 F.3d 938, 943 (8th Cir. 2008). The attempted delegation of the duty to comply

with the FLSA does not show the employer’s good faith, but is rather evidence of

indifference to FLSA liability and abdication of the duty to investigate.

       Neither does Defendant demonstrate good faith by evidence that employees

endorsed their classification or payment scheme. FLSA protections are designed to

protect worker rights against such employer pressure or attempts to voluntarily limit

liability. According to the Supreme Court, “[W]e have held that FLSA rights cannot be

abridged by contract or otherwise waived because this would ‘nullify the purposes’ of the

statute and thwart the legislative policies it was designed to effectuate.” Barrentine v.

Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 740 (1981) (collecting cases). This

prohibition on waivers applies to all FLSA rights, including the question of the worker’s
3/6
classification as employee or independent contractor. Usery v. Pilgrim Equip. Co., 527

F.2d 1308, 1315 (5th Cir. 1976).

       Defendant suggests that its contractual relationships with staffing companies are

matters routinely accepted as evidence of good faith. To the contrary, the cases it cites in

support of that proposition accept such evidence on the issue of willfulness, not good

faith. In Villegas, the court’s opinion clearly applies the willfulness standard that is

contrary to the standard for good faith. As noted above, a determination of good faith

requires employer investigation and reasonable reliance. But in Villegas, the court wrote,

“An employer is not acting willfully even if he fails to seek legal advice on his payment

method or acted unreasonably in violating FLSA.” Villegas v. Dependable Const. Servs.,

Inc., No. 4:07-CV-2165, 2008 WL 5137321, at *26 (S.D. Tex. Dec. 8, 2008) (emphasis

added). There was no consideration of the good faith affirmative defense in Villegas.

The same is true in Prusin v. Canton's Pearls, LLC, No. CV JKB-16-00605, 2017 WL

4347867, at *2 (D. Md. Sept. 29, 2017) (“[E]ven where ‘an employer acts unreasonably,

but not recklessly, in determining its legal obligation’ a violation is not willful.”).

       Willfulness and good faith are not two sides of the same coin. While both cannot

be present in the same scenario, they both may be absent. Cox v. Brookshire Grocery

Co., 919 F.2d 354, 357 (5th Cir. 1990) (citing LeCompte v. Chrysler Credit Corp., 780

F.2d 1260, 1262-63 (5th Cir. 1986)). Thus the existence of a fact question on willfulness

does not indicate a fact question on good faith. See generally, Lipnicki v. Meritage

Homes Corp., No. 3:10-CV-605, 2014 WL 923524, at *12 (S.D. Tex. Feb. 13, 2014).


4/6
Indeed, the evidence on which the M&R relies to raise a disputed issue of fact on

willfulness is evidence that negates good will rather than supports it.

       Defendant asserted that any decision on its good faith defense would be premature

until it is found to have engaged in a specific violation of the FLSA. D.E. 165, p. 8. But

its authorities do not compel that decision here. In Lipnicki, the court decided, as a

discretionary matter, to wait to see if the jury first makes an FLSA liability finding so as

not to waste time on an issue it may not need to reach. 2014 WL 923524 at * 12. In

Gallegos v. Equity Title Company of America, Inc., 484 F. Supp. 2d 589, 599 (W.D. Tex.

2007), the specific evidence offered on good faith involved disputed fact questions

regarding the treatment of specific FLSA-related communications, making summary

judgment inappropriate.

       Here, efficiency counsels in favor of narrowing issues for trial. And the good faith

defense that has been claimed does not require further development or adjudication of

disputed facts. Despite the conclusion of discovery and the proximity of trial, Defendant

has not suggested that its good faith is related to having investigated any particular

classification or payment decision or reasonable reliance on any particular source

material. Instead, the defense asserted is a global one based on a delegation of hiring and

payment decisions that is ineffective to insulate Defendant from FLSA liability. Under

these circumstances, delay until trial serves no purpose.

       The Court SUSTAINS Plaintiffs’ objection that the Magistrate Judge applied the

wrong standard in assessing the motion as to the good faith defense. The Court therefore

substitutes its own disposition of the issue of whether Plaintiffs are entitled to a partial
5/6
summary judgment eliminating the good faith defense. After reviewing the evidence and

arguments, the Court HOLDS that Defendant has not satisfied its burden to produce

evidence that it complied with its duty to investigate or had reasonable grounds for its

treatment of Plaintiffs’ compensation. The motion for partial summary judgment (D.E.

124) is GRANTED in part and the good faith defense is DENIED.

      ORDERED this 30th day of January, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




6/6
